

117 HRES 646 IH: Expressing support for designation of the week of September 19 through 25, 2021, as National Adult Education and Family Literacy Week.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 646IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Yarmuth (for himself and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for designation of the week of September 19 through 25, 2021, as National Adult Education and Family Literacy Week.Whereas the Organisation for Economic Co-operation and Development reports that over 40,000,000 adults in the United States lack the basic literacy, numeracy, and digital skills necessary to succeed at home, in the workplace, and in society;Whereas the literacy of the people of the United States is essential for the economic and societal well-being of the United States;Whereas the United States reaps the economic benefits of individuals who improve their literacy, numeracy, and English-language skills;Whereas literacy and educational skills are necessary for individuals to fully benefit from the range of opportunities available in the United States;Whereas the economy and position of the United States in the world marketplace depend on having a literate, skilled population;Whereas the unemployment rate in the United States is highest among those without a high school diploma or an equivalent credential, demonstrating that education is important to economic recovery;Whereas the educational skills of the parents of a child and the practice of reading to a child have a direct impact on the educational success of the child;Whereas parental involvement in the education of a child is a key predictor of the success of a child, and the level of parental involvement in the education of a child increases as the educational level of the parent increases;Whereas parents who participate in family literacy programs become more involved in the education of their children and gain the tools necessary to obtain a job or find better employment;Whereas, as a result of family literacy programs, the lives of children become more stable and the success of children in the classroom and in future endeavors becomes more likely;Whereas adults need to be part of a long-term solution to the educational challenges faced by the people of the United States;Whereas many older people in the United States lack the reading, mathematics, or English-language skills necessary to read a prescription and follow medical instructions, which endangers the lives of older people and the lives of their loved ones;Whereas many individuals who are unemployed, underemployed, or receive public assistance lack the literacy skills necessary to obtain and keep a job, to continue their education, or to participate in job training programs;Whereas many high school dropouts do not have the literacy skills necessary to complete their education, transition to postsecondary education or career and technical training, or obtain a job;Whereas a large portion of individuals in prison have low educational skills and persons without educational skills are more likely to return to prison once released;Whereas many immigrants in the United States do not have the literacy skills necessary to succeed in the United States; andWhereas National Adult Education and Family Literacy Week highlights the need to ensure that each individual in the United States has the literacy skills necessary to succeed at home, at work, and in society: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Adult Education and Family Literacy Week to raise public awareness about the importance of adult education, workforce skills, and family literacy;(2)encourages people across the United States to support programs to assist individuals in need of adult education, workforce skills, and family literacy programs;(3)recognizes the importance of adult education, workforce skills, and family literacy programs; and(4)calls on public, private, and nonprofit entities to support increased access to adult education and family literacy programs to ensure a literate society.